Title: Adams’ Minutes of Defense Evidence, Continued: 30 November 1770
From: Adams, John
To: 


       Dr. Richard Hyrons. About 7 o Clock. Saw several soldiers at my own door a little after 8, passing and repassing, some with Clubbs, some with Bayonetts. The Noise and Confusion seemed to come from the Bottom of the Street towards the Markett. In 8 or 10 minutes I heard a Person run thro Boylston’s Ally with great Violence from Cornhill. He ran towards the barrack Gate, and then ran back again crying Town born, turn out, Town born turn out, repeated 20 or 30 times. I heard a Voice I took it to be Lt. or Ensign Mall, say who is that fellow? lay hold of him. I heard nothing Said by the Centinel, to this Man, nor by him to them. This cry of Town born was continued for 6 or 7 minutes when I heard the foot steps of several more People. In a short Space there seemed to be a great many more passing backwards and for­ wards whether soldiers or Inhabitants cant tell. In about 20 minutes there seemed to be, a great Number of People in Boylstones Alley. I heard their Clubbs and sticks striking on the fence on both sides. I lockd my door, put out my Lights and went up stairs to the Chamber that fronts the barracks. Then I observed 4 or 5 officers of 29 Reg. standing upon their own Steps. About 20 or 30 of the Towns People facing of em. About that time comes a little Man, and asks why dont you keep your Soldiers in the Barracks. They answerd they had done and would do every Thing they could to keep em in their Barracks. On this the small Man said are the Inhabitants to be knocked down in the streets are they to be murdered in this manner? The officers still insisted they had done their Utmost and would do it. He said you know the Country has been used ill, the Town has been used ill. We did not send for you. We wont have you here. We’l get rid of you, or drive you away, I cant say which. The officers said they would do what they could to keep the Soldiers in and beggd that he would use his Influence to disperse the People that no Mischief might be done or Words to that Effect. Whether he did or no, I cant tell, as the Confusion was so great I could not distinguish. Immediately the Cry Home, Home was mentiond. And in 5 minutes after the Cry Home Home was repeated, and the greatest Part of em perhaps two thirds went up Boylstones Ally and huzzad for the main Guard. More Towns People came up from the Market Place. There was then a good deal of Squabble and Noise between the People and the Officers, no Blows—but could not distinguish. A little Boy came down the ally, crying he was killd he was kill’d. One of the officers laid hold of him and damd him for a little rascal, and askd him what he did out of doors. The Boy 6 or 7 Year old. Not long after, a Soldier came out with his Musquet and down upon one Knee before Boylstones Ally and presented his Musquet and Said “G. damn your Blood Il’e make a Lane thro you all.” Mr. Mall, Mr. Dixon or Mr. Minchin, laid hold of him, and turned him into the Barracks and told him at his Peril to come out again. 7 or 8 Minutes after the same soldier or another, came out and repeated much the same Words, with his Gun in his Hand. Did not kneel down. He was presenting, when Mr. Mall and one other officer knockd him down, took the Musquet from him, and drove him in and I think the Gates were then shutt. Much about this Time, I heard Dr. Coopers Bell ring. I had heard the Bell ring before I thot for 9 o Clock. I heard an Officer, that I took to be Mall, say to somebody go stop that Bell from ringing. Whether any Body went I cant tell. At this Time, I saw Captn. Goldfinch of the 14th upon the Steps. Another little Man came up, much different from the other. He requested the officers that the soldiers might be kept in the Barracks. They Said they did all they could, and beggd that he would take the People away. This little Man said to the People, you hear what the officers say you had better go home. On which there was the Cry Home Home again, and many of em did say, again lets away to the main Guard, and went up Boylstones Alley. Goldfinch was still upon the Steps and while they were talking I heard the Report of a Musquet, not many Minutes after they cryd home home the last Time. In a few seconds I heard the 2d Musquet and the 3d &c. I heard Captn. Goldfinch say, I thought it would come to this it is time for me to go. A Soldier soon came and said as I thought, they had fired upon the main Guard. I then heard the drums at the main Guard beat to Arms. I went down Stairs and did not go out till I was sent for to some of the wounded People. I was call’d to Maverick and he told me he was running away from the soldiers and yet the Ball went into his Breast, thro a Portion of his Liver, wounded the stomack and one of the small Gutts and lodged between the 2 lower Ribbs on the left side. The Ball was bruisd as if it struck some object before him. Mr. Craft producd the Ball in Court.
       
       Capt. John Goldfinch. In Cornhill I saw a Mob collected at the Pass to Murrays Barracks. The People were pelting the soldiers with snow Balls, and possibly some other Things they picked up in the Street, I cant tell what. The soldiers were defending themselves at the Entrance of the Pass. One of the soldiers, I think had a fire shovel. I spoke to the Soldiers, as soon as they knew me, I prevail’d on them to go to the Bottom of the Pass. With some difficulty I got down and saw some officers of the 29th. Regt. I told em I suspected there would be a Riot, and I being the oldest officer present ordered them to keep the Men in, and they did so. The Mob were extreamly abusive in Language, to the soldiers, but the Vigilance of the Officers prevented the soldiers from being . . .. A little Gentleman came up to the People, and desired em to go home. Part of em made off, thro this Passage to Cornhill, about 40 or 50 of em. They damn’d the Soldiers, a Pack of Scoundrells they dared not come out and fight them. About 20 minutes after, I heard some Guns go off, and the Drum beat to arms. I told Lt. Dixon it was necessary for me to move off and join my own Regt. I dont remember saying, I thought it would come to that but it is very probable, I might, for I had seen great Confusion before. The same Evening 1/2 an Hour before, as I went up the street, a Barbers Boy, said there goes the fellow “that wont pay my Master for dressing his Hair.” I had conducted my self with that Propriety, that I thought I was the last Person to be insulted. But I found that any Man that wore the King’s Commission was lyable to be insulted any Hour of the Night.
       
       B. Davis Jnr. Mr. Gray who was shot came along and asked where the fire was? I was standing in Greens Lane. I told him it was the soldiers fighting. Damn it, says he I’m glad of it, i’le knock some of them in the Head. He was running away. Says I take Care you dont get kill’d. Never fear says he. Damn their bloods. He had a Stick under his Arm, what sort of a stick I cant say. It was but a little before.
       James Thompson. At 9 o Clock, I passed up thro King’s street. No Person there the sentry a lone, in Greens Lane, I and another Person met about 15 Persons, with sticks in their Hands. As they passed Us, I heard some of em say we are rather too soon. I went a Number of I went on board a Vessell, att Griffins Wharfe, and said to the People, I am afraid there will be mischief, to night, for I met a Number of People and they seemd to hint, that they were about something. Soon after the Bells rung. About 4 People aboard, who left me and went off. I heard a Woman say at a distance it is no fire, good God there will be murder committed this Night. Heard huzzaing and heard 7 Guns I think.
       
       Alexander Crookshanks. In royal exchange Lane, I spent the Evening. At 9, I came away, and stopped by Mr. Sterns House. I Saw 2 Boys go to a Number of People before the sentry Box about 12 or 14, and come back to the sentry with a fresh Repetition of oaths. Damn you, you lobster son of a Bitch and dared him to come and fight em, and wished him in Hells flames often and often. A lousy Rascall and dared him to come out. I heard the sentry say that was his Post, and he would maintain it, and damn them if they offered to molest them i.e.him he would run them thro. They made up some snow Balls and threw at the sentinell. Cant say whether they hit. Upon that the sentinell call’d out Guard 2 or 3 times, very loud. 7 or 8 soldiers upon that came from towards the main Guard, but were not upon Guard by their Having short Coats. Some had Bayonetts, Swords or sticks and one a Kitchen Tongues in his Hand. Upon their approach to the sentry, the two Boys, and the 12 or 14 Lads run up to the back of the TownHouse by the Barbers Shops and the soldiers after them. I crossed over to go to pudding Lane, and 3 or 4 of the Soldiers that follerd the soldiers up by the Town House came up to me and damnd me, who I was. I Said, I was going home, that I did not interfere, between the Sentry and the Boys. One of em gave me a light touch over the Shoulder, and Said, by all I can learn there will be the devil to pay between the Towns People and the Soldiers, or blood shed. They then turnd, and went towards the Sentry Box at the Custom House. I then went past the Guard House, and saw the Soldiers, that went to the sentry, returning by the Watch House and come up by the main Guard, driving or chasing the People before them. I made for Jones’s Shop. 16 or 18 People, Men and Boys, running before the Soldiers. At Jones’s they shut the Door upon me. At the Brick meeting there was 2 or 3 Lads, trying to open the Windows, in order to ring the Bell. Before I got to Dr. Sewalls Meeting, the Bells began to ring there. The Blow that was given me by the Bayonet was a light Tap, not in Anger.
       
       Lt. Wm. Carter. Was sitting playing Cards with the family. The Bell rung. We went to different Parts of the House to look for fire. They said there was a Riot in the street. I saw many People passing by, very fast, with an Air of Enterprice in their manner, and with a Clubb a sword or a Cutlace. I heard a Drum, which I took to be the Drum of the main Guard, but afterwards heard a peculiarity, in the Beat. This was after the firing. The People passed by, armed before the firing.
       Patrick Keeton. The 5th March. At the Mill Creek. A Noise in the Street. I went towards Union street, and saw a Number of People and followed them up with sticks and Clubbs, to Dock Square. Somebody said, a Boy and Soldier had been fowl of each other and the People soon after said cryd Kings Street. I was at the Crookd Lane, and saw the Mollatto Man that was killed had 2 Cordwood sticks that he tookout of the Wood pile. I i.e. He gave me one. Dressed Sailor like. The stick about 4 foot long not very long. The Molatto went up crooked Lane with me into Ks. street. People coming from all Parts hollowing and crying out bloody backs &c. In about 10 Minutes, some Guns went off. I heard the soldiers cry keep off, keep off. The People surrounded
      